Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146011-2                                                                                             Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  HOME-OWNERS INSURANCE COMPANY,                                                                    Bridget M. McCormack,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 146011-2
                                                                    COA: 301105, 301775
                                                                    Arenac CC: 10-011286-CK
  VIRGIE DOWNS, Individually and as Next
  Friend of Jacquelyn Downs,
                Defendant-Appellant,
  and
  GARY STEIN, KIMBERLY HALEY-STEIN,
  and JADE STEIN,
             Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
         t0116                                                                 Clerk